Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because Para 6 states - “According to aspects of this disclosure there is provided an apparatus and a method as set out in the claims”.  Reference to the claims in the disclosure is improper as the claims are subject to change throughout prosecution.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“from a machine” in line 4 should be --from the machine--;
“the primary frequency” in line 6 should be --a primary frequency--;
“the primary periodic component and its harmonics” in lines 7-8 should be --a primary periodic component and harmonics of the primary periodic component--;
“the remaining frequencies” in lines 9-10 should be --
“the periodic energy” in line 10 should be --a periodic energy--;
“the primary frequency and its harmonics” in line 11 should be --the primary frequency and harmonics of the primary frequency--;
“the operation of the machine” in line 13 should be ---an operation of the machine--.  
Claim 5 is objected to because of the following informalities:
“from a machine” in line 3 should be --from the machine--;
“the primary frequency” in line 5 should be --a primary frequency--;
“the primary periodic component and its harmonics” in lines 6-7 should be --a primary periodic component and harmonics of the primary periodic component--;
“the remaining frequencies” in lines 8-9 should be --
“the periodic energy” in line 9 should be --a periodic energy--;
“the primary frequency and its harmonics” in line 10 should be --the primary frequency and harmonics of the primary frequency--;
“the operation of the machine” in line 12 should be ---an operation of the machine--;
“the transient to a user” in line 13 should be --the transient event to a user--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9  are rejected under 35 U.S.C. 103 as being unpatentable over Board et al. (U.S. 6,499,350) in view of Samson Jr. (U.S. 2007/0095142).
Re claim 1:
Board discloses an apparatus (Col. 2, Lines 6-7- “foreign object damage detection and analysis system” (see Fig. 2)) for detecting a transient event (Col. 1, Line 37 - “FOD event” (a type of transient event)) in an operating machine (Col. 1, Lines 5-9 - “…turbine engines, such as…jet aircraft…” and Col. 3, Lines 42-56)(Abstract), the apparatus (Fig. 2) comprising: 
a controller (Col. 2, Line 12 - “electronic assembly”) configured to control performance of the following steps: 
a measurement step (Claim 1, (a); see Col. 2, Lines 11-13 - “…an electronic assembly to process the stress wave signal received from sensor(s) 20…”) comprising measuring a periodic signal (Claim 1, (a) - “a stress wave signal produced by the piece of machinery”; see Col. 2, Lines 11-13 - “…an electronic assembly to process the stress wave signal received from sensor(s) 20…” (a type of periodic signal as described in Col. 2, Lines 22-23)) from a machine (Claim 1, (a) - “a stress wave signal produced by the piece of machinery”); 
a filtering step (Claim 1, (b); Claim 5; Col. 2, Lines 40-56) comprising removing the primary periodic component and its harmonics (Col. 2, Lines 40-56 - “…the background signal…”) from the periodic signal (Col. 2, Lines 40-56 - “…the frequency of interest…” (stress wave signal, see Claim 1, (b) and Claim 5)) to yield a filtered dataset (Claim 1, (c) - “…the filtered stress wave signal…”); 
an integration step (Col. 2, Line 65 - Col. 3, Line 8; Claim 4) comprising integrating the filtered dataset (Claim 1, (c) - “…the filtered stress wave signal…”) over the remaining frequencies to yield an integrated dataset (Col. 3, Line 6-7 - “SWE above the threshold” (SWE is stress wave energy per Col. 2, Lines 63-64); shown as output of “INTEGRATOR” in Fig. 2 as “SWEPEAK”) representing the periodic energy at frequencies other than a primary frequency and its harmonics (Col. 3, Lines 7-8 - “spurious noise” (spurious noise is a type of primary frequency and its harmonics))(Col. 2, Line 65 - Col. 3, Line 8 - “…(2) an integrator to determine the SWE above the threshold, and (3) a SWE threshold to eliminate spurious noise from the input signal…” (SWE is stress wave energy per Col. 2, Lines 63-64)); 
an analysis step (Claim 1, (d) and (e); see Col. 3, Lines 33-41) comprising identifying a short-term transient in the integrated dataset (“SWE above the threshold” shown as output of “INTEGRATOR” in Fig. 2 as “SWEPEAK” ) to identify a transient disruption (Col. 3, Lines 38-39 - “…output could be monitored in real time to detect transition(s)…”) in the operation of the machine (Claim 1, “piece of machinery”).
Board fails to disclose a processing step comprising synchronously processing the periodic signal to track the primary frequency.
Samson teaches an apparatus (100, system - Para 17 (a type of apparatus as shown in Fig. 1)) comprising a processing step (Fig. 2, Steps 210, 220, and 230 (steps 210, 220, and 230 are collectively a type of processing step as shown; steps 210, 220, and 230 are represented in Fig. 1 at 110 and 120)) comprising synchronously processing a periodic signal (Para 27 - “one or more signals” (shown as output of element 125 in Fig. 1)) to track a primary frequency (Para 25 - “a rotational frequency signal from a piece of rotational machinery” (shown as output of element 105 in Fig. 1))(see Fig. 2 and Paras 25-27 - “…. The method starts at 210 with receiving a rotational frequency signal from of a piece of rotational machinery…then proceeds to 220 with generating a sampling control signal…accomplished by provided the rotational frequency signal from the rotating machine to the input of a phase locked loop and outputting the sampling control signal from the phase locked loop…next continues to 230 with capturing one or more signals at a frequency equal to the sampling frequency… By capturing signals at the sampling frequency, the data samples captured from the signals are thus synchronous with the rotational frequency of the rotating machinery” (capturing the one or more signals a the sampling frequency is a type of synchronously processing the one or more signals to track the rotational frequency)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the apparatus of Board after that of Samson (thereby including the processing step of Samson in Board to synchronously process the periodic signal of Board to track a primary frequency as taught by Samson) for the advantage of allowing direct analysis of data without incurring associated ambiguities and errors (Samson; Para 27).
Re claim 2:
Board/Samson teaches the apparatus (Board; Fig. 2) as claimed in Claim 1 (as described above).
Board discloses the operating machine is a gas turbine engine (Col. 1, Lines 8-9 - “…turbine engines; such as, but not limited to, jet aircraft…” (see Col. 1, Lines 12-13 - “…Damaged fan, compressor and turbine blades in an engine…”)).
Re claim 3:
Board/Samson teaches the apparatus (Board; Fig. 2) as claimed in Claim 1 (as described above).
Board discloses the operating machine is a fan system of a gas turbine engine (Col. 3, Lines 42-56 - “…the energy transferred to the fan/turbine blade at impact…”).
Re claim 4:
Board/Samson teaches the apparatus (Board; Fig. 2) as claimed in Claim 2 (as described above).
Board discloses the transient disruption is a FOD event (Col. 3, Lines 36-39 - “…a FOD event has been detected…”).
Re claim 5:
Board discloses a method (Col. 2, Lines 6-7- “foreign object damage detection and analysis system” (see Fig. 2)) for detecting a transient event (Col. 1, Line 37 - “FOD event” (a type of transient event)) in an operating machine (Col. 1, Lines 5-9 - “…turbine engines, such as…jet aircraft…” and Col. 3, Lines 42-56)(Abstract), the method (Fig. 2) comprising: 
controlling an input device (Claim 1, (a) - “…receiving a stress wave signal produced by the piece of machinery from a stress wave sensor…” (stress wave sensor is a type of input device)) to measure a periodic signal (Claim 1, (a) - “a stress wave signal produced by the piece of machinery”; see Col. 2, Lines 11-13 - “…an electronic assembly to process the stress wave signal received from sensor(s) 20…” (a type of periodic signal as described in Col. 2, Lines 22-23)) from a machine (Claim 1, (a) - “a stress wave signal produced by the piece of machinery”); 
controlling a harmonic filter bank (Claim 1, (b); Claim 5; Col. 2, Lines 40-56 ) to remove the primary periodic component and its harmonics (Col. 2, Lines 40-56 - “…the background signal…”) from the periodic signal (Col. 2, Lines 40-56 - “…the frequency of interest…” (stress wave signal, see Claim 1, (b) and Claim 5)) to yield a filtered dataset (Claim 1, (c) - “…the filtered stress wave signal…”); 
controlling an integrator (Col. 2, Line 65 - Col. 3, Line 8; Claim 4) to integrate the filtered dataset (Claim 1, (c) - “…the filtered stress wave signal…”) over the remaining frequencies to yield an integrated dataset (Col. 3, Line 6-7 - “SWE above the threshold” (SWE is stress wave energy per Col. 2, Lines 63-64); shown as output of “INTEGRATOR” in Fig. 2 as “SWEPEAK”) representing the periodic energy at frequencies other than the primary frequency and its harmonics (Col. 3, Lines 7-8 - “spurious noise” (spurious noise is a type of primary frequency and its harmonics))(Col. 2, Line 65 - Col. 3, Line 8 - “…(2) an integrator to determine the SWE above the threshold, and (3) a SWE threshold to eliminate spurious noise from the input signal…” (SWE is stress wave energy per Col. 2, Lines 63-64)); 
controlling a comparator (Claim 1, (d) and (e); see Col. 3, Lines 33-41) to identify a short-term transient in the integrated dataset (“SWE above the threshold” shown as output of “INTEGRATOR” in Fig. 2 as “SWEPEAK” ) to identify a transient disruption (Col. 3, Lines 38-39 - “…output could be monitored in real time to detect transition(s)…”) in the operation of the machine (Claim 1, “piece of machinery”); 
controlling an output device (Col. 3, Line 34-37 - “…used to trip a variety of indicators, to issue a warning to the air crew, ground crew or other individuals…”) to convey information about the transient to a user (Col. 3, Line 34-37).
Board fails to disclose controlling a phase-locked loop to synchronously process the periodic signal to track the primary frequency.
Samson teaches a method (Figs. 1 and 2) comprising controlling a phase-locked loop (111, phase-lock loop - Para 19) to synchronously process a periodic signal (Para 27 - “one or more signals” (shown as output of element 125 in Fig. 1)) to track a primary frequency (Para 25 - “a rotational frequency signal from a piece of rotational machinery” (shown as output of element 105 in Fig. 1))(see Fig. 2 and Paras 25-27 - “…. The method starts at 210 with receiving a rotational frequency signal from of a piece of rotational machinery…then proceeds to 220 with generating a sampling control signal…accomplished by provided the rotational frequency signal from the rotating machine to the input of a phase locked loop and outputting the sampling control signal from the phase locked loop…next continues to 230 with capturing one or more signals at a frequency equal to the sampling frequency… By capturing signals at the sampling frequency, the data samples captured from the signals are thus synchronous with the rotational frequency of the rotating machinery” (capturing the one or more signals a the sampling frequency is a type of synchronously processing the one or more signals to track the rotational frequency)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the method of Board after that of Samson (thereby including the controlling a phase-locked loop of Samson in Board to synchronously process the periodic signal of Board to track a primary frequency as taught by Samson) for the advantage of allowing direct analysis of data without incurring associated ambiguities and errors (Samson; Para 27).
Re claim 6:
Board/Samson teaches the method (Board; Fig. 2) of Claim 5 (as described above).
Board discloses the operating machine is a gas turbine engine (Col. 1, Lines 8-9 - “…turbine engines; such as, but not limited to, jet aircraft…” (see Col. 1, Lines 12-13 - “…Damaged fan, compressor and turbine blades in an engine…”)).
Re claim 7:
Board/Samson teaches the method (Board; Fig. 2) of Claim 5 (as described above).
Board discloses the operating machine is a fan system of a gas turbine engine (Col. 3, Lines 42-56 - “…the energy transferred to the fan/turbine blade at impact…”).
Re claim 8:
Board/Samson teaches the method (Board; Fig. 2) of Claim 6 (as described above).
Board discloses the transient disruption is a FOD event (Col. 3, Lines 36-39 - “…a FOD event has been detected…”).
Re claim 9:
Board/Samson teaches to cause performance of the method (Board; Fig. 2) of Claim 5 (as described above).
Board fails to disclose a non-transitory computer readable storage medium comprising computer readable instructions that, when read by a computer, cause performance of the method.
Samson teaches a non-transitory computer readable storage medium (Para 10 - computer-readable medium (see Para 28)) comprising computer readable instructions (Para 10 - “computer executable instruction” (see Para 28)) that, when read by a computer (Para 28 - “digital computer systems”), cause performance of a method (Paras 10 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the method of Board/Samson on the non-transitory computer readable storage medium as computer readable instructions, as taught by Samson, for the advantage of being able to easily duplicate, distribute, and implement the method in many locations and systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/6/22